Title: To Thomas Jefferson from Edmund Bacon, 12 July 1820
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir.
July 12th 1820.
for several weeks past I have been closely useing my best indeavours to make collections of my money. I have the sum of 1800 dollars divided. out in the hands of five differant Persons  all of  whom I considerd quite good to pay me at any moment. they now say they will pay me as soon as they can get their wheat in markit Others say they will pay me if they can borrow money. so that I cannot say that I have any certainty of geting money. in time for my moove from any other person but yourself. this fixes me in a horrid situation for without money I cannot go. and it will very badly soot me to leave any Potion of my small sum behind. for I shall have immedeate use for every dollar. and my arraingments has been made with an expectation of recieving. all my money. before I go. my arrangements with my brothers in Missouri is such as to Oblige me to convey to them money in some way and if I can moove it will be better than to put it off especially as I have Prepard my waggons and most of my horses. if I cannot Obtain all my money so as to moove intirely. I have been thinking that rather than to leave money here that I may send on a part of my People this fall and waite my self with  the balance of my family untill I can finish my collections in that case it may best soot me to remaine in your imploy for another yeare. but if it could soot you I would rather waite untill the 10th or 15th of August before we finally conclude which will best soot me because by that time I can see how my chance will be to collect a sum sufficient to answer my PurposeI am your Ob. St.E: Bacon